                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

JUDITH W. BEATTIE,

       Plaintiff,

v.                                                              Case No: 5:19-cv-58-Oc-30PRL

MICHAEL A. SHAW and
SOUTHEASTERN FREIGHT LINES,
INC.,

       Defendants.


                                            ORDER
       In this negligence action, Defendants have filed a motion requesting that the Court set a

reasonable deposition fee for Plaintiff’s expert, Dr. Frank Bono. (Doc. 27). As an initial matter,

Local Rule 3.01(g) requires the moving party to confer with opposing counsel in a good faith effort

to resolve the issues raised by the motion. Defendants certified that they conferred with counsel

for Dr. Bono, not with opposing counsel. Accordingly, Defendants’ motion is due to be denied for

that reason alone.

       Further, while Defendants cite to Florida law to support their request, they fail to include

Rule 26 of the Federal Rules of Civil Procedure, which states “[u]nless manifest injustice would

result, the court must require that the party seeking discovery” pay an expert a reasonable fee for

depositions. Fed. R. Civ. P. 26(b)(4)(E). It is in the Court’s discretion to determine the

reasonableness of an expert’s fee. Cruz v. Home Depot, No. 8:11-cv-1264-T-27TBM, 2011 WL

4836239, at *1 (M.D. Fla. Oct. 12, 2011). Here, while Defendants cite to general state orders

determining an expert’s fee to be reasonable at $400-$500, the Court has to determine a reasonable

fee by considering the expert’s area of expertise, education, and training; the prevailing rates of
other comparably respected experts; the nature and complexity of the discovery responses; the fee

being charged to the party who retained the expert; and fees traditionally charged by the expert on

related matters. Id. Here, Defendants included no information about the expert for the Court to

determine whether the fee he is requesting is reasonable.

       Accordingly, Defendants motion to determine reasonable deposition fees is DENIED

without prejudice.

       DONE and ORDERED in Ocala, Florida on November 12, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -2-
